DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed June 10, 2021 has been received and considered for examination.  Claims 1-2, 4-11, and 19-21 are presently pending.

Allowable Subject Matter
Claims 1-2, 4-11, and 19-21 are allowed.

The following is an examiner’s statement of reasons for allowance:  the applicant’s arguments filed June 10, 2021 have been considered and ae persuasive in view of the claim amendments filed therewith.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796